DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election of GRP (gastrin-releasing peptide) species for prosecution on 4/13/2022 has been received.
Claims 15, 17-18 have been cancelled. 
Claim 26 is added.
Claims 1-14, 16, 19-26 are pending. 
Since GPR is free of prior art, a further search on glucose has been conducted and a pertinent prior art has been found (see below).  Accordingly, claims 1-7, 13-14, 16 and 19-26 are under examination. 
Claims 8-12 are withdrawn from further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 13-14, 16 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.05(s)“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).” (emphasis added).  Therefore, please list each stimulant from Tables for clarify. 

With regard to claim 3, line 3, “said extracellular acidification” lacks antecedent basis.

With regard to claim 6, the term “effected” is not clear. The Office would consider this term as “performed”, i.e. “wherein measuring acidification profile of said (i) is performed  in an air-sealed chamber”. 

Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-5, 7, 13-14, 16, 19-26 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. metabolic activity in PBMCs samples, and (2) correlating a significant change of the metabolic changes in PBMCs for diagnosis of lung cancer, or indicative of an efficacious treating on lung cancer. Therefore, the natural relationship is the metabolic activity of PBMCs correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012)).

As to claim 22, the key active steps include, obtaining samples, measuring metabolic activity of PBMCs in the samples, and determining the efficacy by comparing the results from the measured samples between “before” and “after” treatment. This determining step is a mental process by comparing the two sets of data, i.e. before and after the treatment. Step (iii) indicates that the treatment is effective when there is a shift in the metabolic activity of the PBMCs towards that of the normal healthy cell sample. 
MPEP instructs that the correlations which are the consequence of how a certain compound is metabolized are in fact laws of nature (See 2106.04(b)(1)). Here the natural indicator is the metabolic activity of PBMCs in response to treatment (prior treatment vs. post treatment), and how the metabolic change (shift), is the consequence of how the treatment (e.g. drug screening) acts on the body. Thus the current invention indeed applies a “law of nature” and abstract idea of comparing. 

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring metabolic activity, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional method for measuring cellular metabolic activity (See WO2012/137207; Hill (US 20090081639) for  3-(4,5-dimethylthiazol-2-yl)-2,5-diphenyltetrazolium bromide (MTT) assay or (2,3-bis[2-methoxy-4-nitro-5-sulfophenyl]-2H-tetrazolium-5-carboxanilide inner salt)(XTT)(section 404)). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



11.	Claim(s) 1-7, 13-14, 16, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tirosh (US 20130224789; IDS reference).

Tirosh teaches a method of diagnosing lung cancer in a subject by measuring metabolic activity of the PBMc samples from a subject (See Abstract; section 007-008; 058-60; 0173-175; 255; Table 2). One of the stimulants used for this assay is glucose (see section 0058-59; Figure 13; also Table 1). The change of in the metabolic activity in the subject is indicative of lung cancer. 

With regard to claim 2-6, Tirosh teaches using an extracellular acidification calibrated in a time dependent manner as a function of a concentration of stimulant for an acidification profile (See Abstract; section 005-035; claims 1-3). The acidification profile is due to the secretion of non-volatile metabolic products or volatile soluble-metabolic products (section 0028, 058, 079). The measuring of the acidification is by a difference between an air-sealed chamber vs. air-exposed chamber (section 074-75). 

With regard to claim 14, 19, the subject (at least healthy control) has not been treated with anti-cancer therapy for at least 5 years prior to the assay.

With regard to claim 16 and 23, a non-toxic membrane pH meter was used for the assay (section 0025-26).
	
With regard to claim 20, the assay was carried out in 37C (section 033).

With regard to claim 21, the identified subject is subject to anti-cancer therapy (section 009-011, 0184).

With regard to claim 22, Tirosh also teaches that a shift in the metabolic activity of PBMCs can be used to determine whether the treatment is effective or not (section 009).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tirosh as applied to claims 1-7, 13-14, 16, 19-20, 21-23 and 25-26  above, and further in view of Wong (US 9689039).

The reference of Tirosh has been discussed above.  Tirosh teaches administering chemotherapy to the lung cancer patient. Tirosh did not explicitly teach using alternative immunotherapy. 

However, there are different treatments available to lung cancer, including chemotherapy, hormonal therapy, radiotherapy, immunotherapy and surgical removal (See Wong, claim 1). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alternative immunotherapy taught by Wong to treat lung patient. It is well-known and commonly practiced in the field to administer an alternative treatment to patients for achieving better clinical results.

Comment:  The species gastrin-releasing peptide (GRP) is free of prior art as a stimulant for PBMCs. However glucose is found in the Tirosh reference for prior art as established in this office action. 


					Conclusion   


13.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641